Per Curiam.
This disciplinary matter is before the Court pursuant to Respondent William Keith Davidson’s petition for voluntary surrender of license in which he admits that he knowingly, freely and voluntarily entered a plea of guilty to a single count of the criminal offense of forgery in the first degree, a felony violation of the Criminal Code of Georgia and that the entry of judgment on this plea constitutes a violation of Rule 8.4 (a) (2) (formerly Standard 66) (violation of rules for a lawyer to be convicted of a felony) of Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment.
We have reviewed the record and agree to accept Davidson’s petition for the voluntary surrender of his license. Accordingly, the name of William Keith Davidson is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Davidson is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect their interests and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.